DETAILED CORRESPONDENCE
Application Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment to the claims filed after final rejection on 12/30/2021 in response to the Final Rejection mailed on 11/29/2021 is acknowledged and entered into the record.  
	Applicant’s remarks filed on 12/30/2021 in response to the Final Rejection mailed on 11/29/2021 have been fully considered by the examiner and are deemed persuasive to overcome the objections and rejections of record in view of the examiner’s amendment to the claims set forth below.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Actions.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 1-2 and 10 under 35 U.S.C. 103 as being unpatentable over Atapattu et al. (US Patent Application Publication 2012/0309039 A1; cited on PTO-892 mailed on 05/15/2019) in view of Pellet (Botulinum Neurotoxins, 2013; cited on PTO-892 mailed on 05/15/2019) and Pellet et al. (Journal of Pharmacological and Toxicological Methods, 2010; cited on PTO-892 mailed 05/15/2019), hereinafter Pellet2 is withdrawn in view of the examiner’s amendment set forth below and applicants’ persuasive remarks filed on 12/30/2021.   Briefly, applicant’s remarks that the performance characteristics of the cell-based assay system as specified in the claims were unknown, unexpected and uncharacteristic of cell-based assays as they would be understood by a person of ordinary skill in the art at the time of 
Examiner’s Amendment to the Claims
	An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization of this examiner’s amendment was given by Mr. Kurt Brillhart, Reg. No. 64,757, on 01/25/2022.
	Please replace the claim set filed on 12/30/2021 with the following re-written claim set.
1. (Currently Amended) An in vitro cell base assay method of characterizing the stability of a botulinum neurotoxin (BoNT) comprising:
	
	(i) obtaining a botulinum neurotoxin preparation comprising the BoNT;
	(ii) providing a recombinant cell that includes an artificial construct and an enzyme, wherein the artificial construct has (a) a reporter-containing portion comprising a first fluorophore that is degraded by the enzyme, (b) a cleavage site comprising at a portion of a motif selected from the group consisting of SNAP-25, synaptobrevin, and syntaxin, wherein the motif interacts with a portion of the BoNT in a manner that produces cleavage of the first fluorophore from a remainder of the construct, and (c) a second portion comprising a second fluorophore, wherein the cleavage site is interposed between the reporter containing portion and the second portion, wherein the recombinant cell is from a cultured cell line; 
	(iii) obtaining a baseline signal emission measurement from the artificial construct;
	(iv) exposing a sample of the BoNT preparation to a temperature that exceeds a storage temperature of the BoNT preparation to generate a heated sample; 
(v) contacting the recombinant cell with the heated sample; 
	(vi) obtaining a further emission measurement from the reporter fluorophore, wherein the reporter containing portion and the second portion are positioned in the construct such that FRET emission from the first fluorophore does not show a decreasing trend relative to increasing concentration of the BoNT preparation, and wherein a normalization emission measurement is obtained from the second fluorophore; and
	(vii) characterizing potency of the heated sample relative to that of the BoNT preparation , wherein said in vitro cell-based assay provides a correlation coefficient (r2) value of at least 0.95 relative to a pharmaceutically acceptable in vivo mouse lethality assay for the BoNT and a coefficient of variation (CV) of less than 10%.

2.  (Previously Presented) The method of claim 1, wherein the BoNT is a serotype A botulinum neurotoxin.

3-10. (Cancelled)

Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 1-2 are drawn in relevant part to an in vitro cell base assay method of characterizing the stability of a botulinum neurotoxin (BoNT) wherein said in vitro cell-based assay provides a correlation coefficient value of at least 0.95 relative to a pharmaceutically acceptable in vivo mouse lethality assay for BoNT and a coefficient of variation of less than 10%.  The closest prior art of record are the references of Atapattu et al. (US Patent Application Publication 2012/0309039 A1; cited on PTO-892 mailed on 05/15/2019), Pellet (Botulinum Neurotoxins, 2013; cited on PTO-892 mailed on 05/15/2019) and Pellet et al. (Journal of Pharmacological and Toxicological Methods, 2010; cited on PTO-892 mailed 05/15/2019) [see prior Office Actions].   However, as stated above, applicant’s remarks that the performance characteristics of the cell-based assay system as specified in the claims were unknown, unexpected and uncharacteristic of cell-based assays as they would be understood by a person of ordinary skill in the art at the time of the 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons of Allowance”.
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656